Citation Nr: 0611158	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-06 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy secondary to Diabetes Mellitus Type II.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Louis A. de Mier-LeBlanc - 
Attorney




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.

2.  The objective medical evidence fails to show peripheral 
neuropathy.

3.  The evidence fails shows that the veteran is unemployable 
due to his service connected disabilities, with no basis for 
referral to the Director, Compensation and Pension, for 
extra-schedular consideration.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).  

2.  The criteria for service connection for peripheral 
neuropathy have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).  

Peripheral Neuropathy

In this regard, the Board notes the veteran is already 
service connected for "early diabetic neuropathy with 
hypertension."  In any event, the veteran asserts that he 
has peripheral neuropathy as a result of his service 
connected diabetes mellitus, and he has complained at VA 
examinations of symptoms such as pain and numbness in the 
lower extremities.  However, the objective medical evidence 
has not shown that the veteran has peripheral neuropathy.

While the veteran was diagnosed with diabetic neuropathy at a 
VA examination in July 2002, a second VA examination, 
conducted that same month to determine if the veteran had 
diabetic neuropathy, found, after a nerve conduction study, 
that there was no objective evidence of peripheral 
neuropathy.  

Similarly, while it was noted that the veteran's reported 
symptomatology suggested peripheral neuropathy at a VA 
peripheral nerves examination in September 2003, no objective 
evidence of peripheral neuropathy was found by the 
examination, and the veteran was accordingly diagnosed with 
diabetes mellitus without evidence of neuropathy.  An 
electrodiagnosis conducted at third VA examination in August 
2004 again failed to show any evidence of peripheral 
neuropathy.
 
The veteran underwent a tibial somatosensory study in 
February 2003 at which the technician opined that the absence 
of the PF component might suggest a probable bilateral tibial 
nerve peripheral neuropathy.  However, "might suggest" is 
too ambiguous to be a diagnosis.  Furthermore, additional 
private nerve testing in August 2002 and October 2003 
produced normal nerve conduction studies of the motor and 
sensory nerves, and no evidence of neuropathy was found by 
either study.

Additionally, VA treatment records are silent as to any 
diagnosis of, or treatment for, peripheral neuropathy.

Although there has been suggestion of peripheral neuropathy 
based on subjective symptomatology, the objective medical 
evidence has failed to show the presence of peripheral 
neuropathy.  As such, the preponderance of evidence is 
against the veteran's claim; and it is therefore denied.

PTSD

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id. at 
(f)(1).

The veteran asserts that he has PTSD as a result of his 
military experiences in Vietnam in which his responsibilities 
included collecting dead bodies from the combat fields and 
from non combat related accidents.  

Nevertheless, the veteran does not have a current diagnosis 
of PTSD from a medical professional.  At a VA examination in 
October 2002, the examiner indicated that the veteran did not 
fulfill any significant diagnostic criteria for PTSD; 
explaining that while the veteran was in a combat area, he 
was not directly in combat, as his duties were mostly 
administrative (personnel records reflect that the veteran 
was a supply clerk).  The examiner acknowledged that the 
veteran had nightmares, but noted that they did not 
significantly interfere with any aspect of his life.  A 
second VA examiner agreed that the veteran did not meet the 
criteria for PTSD after an examination in September 2003.  

Given the absence of a diagnosis of PTSD, the veteran's claim 
is denied.

II.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  

The veteran has the following service-connected disabilities: 
Diabetes Mellitus Type II (rated as 40 percent disabling) and 
early diabetic nephropathy with hypertension (rated as 0 
percent disabling).  His combined rating is 40 percent.  

As the veteran is only 40 percent disabled based on multiple 
service-connected disabilities, he fails to meet the 
schedular criteria for a TDIU.  Nevertheless, for those 
veterans who fail to meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when a veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities. 38 
C.F.R. § 4.16(b).

The medical evidence fails to show, however, that the 
veteran's service connected disabilities have impacted his 
overall employability, aside from that inherent in the 
ratings assigned.  While the veteran's diabetes mellitus is 
uncontrolled, it was noted at a VA examination in July 2002 
that the veteran was not restricted in any activities.  
Additionally, his weight was under control and there was no 
evidence of bladder or bowel impairment.  As such, the 
veteran's claim for a TDIU is denied, with no basis for 
returning the case to the RO for referral to the Director, 
Compensation and Pension for extra-schedular consideration.  

III. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, the above required notice was provided 
by a June 2002 letter, the statement of the case, and by the 
supplemental statement of the case.  

The Board finds that any defect concerning the timing of the 
above notice requirement was harmless error.  Although the 
notice required was not completed prior to the first 
adjudication of the claim, it was given prior to the last 
adjudication (in a December 2004 supplemental statement of 
the case).  In short, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  

In this appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
evidence is against the veteran's claims for service 
connection.  Any questions as to the appropriate disability 
rating or effective date to be assigned are moot.

VA treatment records and private nerve testing studies have 
been obtained.  The veteran has also been provided with 
several VA examinations of his various disabilities (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was scheduled for a hearing before 
the Board on several opportunities, but he canceled each 
time, and indicated in December 2004 that he no longer wanted 
a hearing before the Board.

While the veteran requested an additional psychiatric 
evaluation in December 2004, he has already been provided 
with two psychiatric evaluations for PTSD based upon his 
provided stressors.  As such, additional examination is not 
required to adjudicate the veteran's claim.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.




ORDER

Service connection for PTSD is denied.

Service connection for peripheral neuropathy secondary to 
Diabetes Mellitus Type II is denied.

A TDIU is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


